PARDEE, Circuit Judge
(dissenting). While the railroad company was a common carrier engaged in interstate commerce, appellee Taylor was not employed by the railroad company in such commerce within the purview and meaning of the Employers’ Eiability Act, which act it is contended with much plausibility and force applies only to railroad companies which are engaged in interstate commerce. (See appellee’s brief, pages 11 and 12, and authorities cited.) Taylor was not an em-ployé of the railroad company in any reasonable sense, for the railroad company neither hired him, paid him, used him, nor controlled him. He was a person that the railroad company contracted with the express company to carry free on its trains as an agent or employé of the express company, and he had no duties of any kind to perform in connection with the operation or maintenance of the railroad company’s cars, trains, nor track.
Quoad the railroad company, the express company was a shipper engaged at times in interstate commerce, and when so engaged was a carrier in interstate commerce, and Taylor, as agent, represented the express company, and was no more an employé of the railroad company than was his principal. In Baltimore' & Ohio Ry. v. Voigt, 176 U. S. 498, 20 Sup. Ct. 385, 44 L. Ed. 560, the question was whether Voigt, the express company’s agent, was a passenger for hire, and the court, in giving reasons for answering in the negative, did intimate, but did not decide, that Voigt, under the facts in that case, resembled more an employé than a passenger of the railway company; and the opinion also suggests that between the railway company and the express company a sort of partnership relation was created, from which might result that the express company’s agent was also a sort of employé of the railway company.
In the case the question whether the express company’s agent was an employé of the railroad company was an abstract one, only argued, and not decided; here, under a different state of facts, the question is concrete, and is whether, under the facts shown by the transcript, the express company’s agent is an employé of the railroad company within the purview of the Employers’ Eiability Act; and it is this question, which is one of far-reaching importance, that I think might well be certified.
Note. — See Robinson v. Baltimore & O. R. Co., 236 U. S.-, 35 Sup. Ct. 491, 59 L. Ed.-, decided April 5, 1915.